DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DWIGHT L. TOOMBS,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-602

                               [May 17, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County.; Steven J. Levin, Judge;
L.T. Case No. 562007CF005781A.

   Dwight L. Toombs, Avon Park, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.